Exhibit 99.1 ENTRÉE GOLD INC. Annual Information Form FOR THE YEAR ENDED DECEMBER 31, 2013 DATED March 27, 2014 TABLE OF CONTENTS DATE OF INFORMATION 3 FORWARD LOOKING STATEMENT 3 CURRENCY AND EXCHANGE 4 DEFINED TERMS AND ABBREVIATIONS 4 CANADIAN DISCLOSURE STANDARDS FOR MINERAL RESOURCES AND MINERAL RESERVES 4 CORPORATE STRUCTURE 5 NAME, ADDRESS AND INCORPORATION 5 INTERCORPORATE RELATIONSHIPS 7 GENERAL DEVELOPMENT OF THE BUSINESS 8 THREE YEAR HISTORY 8 DESCRIPTION OF THE BUSINESS 11 MINERAL EXPLORATION BUSINESS 11 BUSINESS OF ENTRÉE 11 TURQUOISE HILL, RIO TINTO AND OTLLC 12 MARKETED OFFERING 19 AGREEMENTS WITH SANDSTORM 19 ENVIRONMENTAL COMPLIANCE 20 COMPETITION 22 EMPLOYEES 23 MATERIAL MINERAL PROPERTIES 23 MONGOLIA 23 LOOKOUT HILL PROPERTY 23 HISTORY 24 PROPERTY LOCATION AND ACCESSIBILITY 24 CLIMATE, LOCAL RESOURCES, PHYSIOGRAPHY 25 REGIONAL GEOLOGY 26 LOCAL GEOLOGY 26 RECENT EXPLORATION - ENTREE-OTLLC JOINT VENTURE PROPERTY 26 JOINT VENTURE PROPERTY - MINERAL RESOURCES 27 JOINT VENTURE PROPERTY - MINERAL RESERVES 31 2 35 2 39 ENTRÉE-OTLLC JOINT VENTURE FUTURE WORK 43 ENTRÉE-OTLLC JOINT VENTURE POTENTIAL FOR FURTHER DEVELOPMENT 45 SHIVEE WEST 48 SHIVEE WEST - EXPLORATION 48 UNITED STATES 49 ANN MASON PROJECT 49 PROJECT DESCRIPTION AND LOCATION 51 ACCESSIBILITY, CLIMATE, LOCAL RESOURCES, INFRASTRUCTURE AND PHYSIOGRAPHY 52 HISTORY 53 GEOLOGICAL SETTING AND MINERALIZATION 53 RECENT EXPLORATION 56 DRILLING, SAMPLING AND ANALYSIS AND SECURITY OF SAMPLES 58 MINERAL RESOURCE ESTIMATES 59 GEOTECHNICAL 62 MINING 63 METALLURGY AND PROCESS 64 INFRASTRUCTURE AND SITE LAYOUT 65 CAPITAL AND OPERATING COSTS 66 ECONOMIC ANALYSIS 68 ENVIRONMENTAL 72 NEAR TERM EXPLORATION AND DEVELOPMENT PLANS 73 NON-MATERIAL PROPERTIES 74 RISK FACTORS 74 DIVIDENDS 90 CAPITAL STRUCTURE 90 MARKET FOR SECURITIES 90 ESCROWED SECURITIES 92 DIRECTORS AND OFFICERS 92 PROMOTERS 99 LEGAL PROCEEDINGS AND REGULATORY ACTIONS 99 INTEREST IN MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 99 TRANSFER AGENTS AND REGISTRARS 99 MATERIAL CONTRACTS 99 INTEREST OF EXPERTS ADDITIONAL INFORMATION APPENDIX 2 ENTRÉE GOLD INC. ANNUAL INFORMATION FORM DATE OF INFORMATION Unless otherwise specified in this Annual Information Form (the “AIF”), the information herein is presented as at December 31, 2013, the last date of the Company’s most recently completed financial year. FORWARD LOOKING STATEMENT This AIF contains “forward-looking statements” and “forward looking information” (together the “forward looking statements”) within the meaning of securities legislation and the United States Private Securities Litigation Reform Act of 1995.These forward-looking statements are made as of the date of this AIF and Entrée does not intend, and does not assume any obligation, to update these forward-looking statements, except as required by applicable securities laws. Forward-looking statements include, but are not limited to, statements with respect to the future prices of copper, gold, molybdenum and silver; the estimation of mineral reserves and resources; the realization of mineral reserve and resource estimates; anticipated future production and cash flows; the potential impact of future exploration results on Ann Mason mine design and economics; anticipated capital and operating costs; the funding and development of the Oyu Tolgoi underground mine; the expected timing of initial production from Lift 1 of the Oyu Tolgoi underground mine; discussions with the Government of Mongolia, Rio Tinto, OTLLC and Turquoise Hill on a range of issues including Entrée’s interest in the Joint Venture Property, the Shivee Tolgoi and Javhlant mining licences and certain material agreements; potential actions by the Government of Mongolia with respect to the Shivee Tolgoi and Javhlant mining licences and Entrée’s interest in the Joint Venture Property, including the filing of legal proceedings against Entrée; the potential for Entrée to be included in or otherwise receive the benefits of the Investment Agreement or another similar agreement; the potential for the Government of Mongolia to seek to directly or indirectly invest in Entrée’s interest in the Hugo North Extension and Heruga deposits; the potential impact of amendments and proposed amendments to the laws of Mongolia; statements regarding the expected release date of the feasibility study for the Oyu Tolgoi project; potential size of a mineralized zone; potential expansion of mineralization; potential discovery of new mineralized zones; potential types of mining operations; government regulation of exploration and mining operations; the potential application of the Government of Mongolia’s Resolution 140 and Resolution 175 to the Shivee Tolgoi and Javhlant licences; potential metallurgical recoveries and grades; plans for future exploration and/or development programs and budgets; permitting time lines; anticipated business activities; corporate strategies; requirements for additional capital; uses of funds; proposed acquisitions and dispositions of assets; and future financial performance. 3 In certain cases, forward-looking statements and information can be identified by the use of words such as “plans”, “expects” or “does not expect”, “is expected”, “budgeted”, “scheduled”, “estimates”, “forecasts”, “intends”, “anticipates”, or “does not anticipate” or “believes” or variations of such words and phrases or statements that certain actions, events or results “may”, “could”, “would”, “might” “will be taken”, “occur” or “be achieved”. While the Company has based these forward-looking statements on its expectations about future events as at the date that such statements were prepared, the statements are not a guarantee of Entrée’s future performance and are subject to risks, uncertainties, assumptions and other factors which could cause actual results to differ materially from future results expressed or implied by such forward-looking statements and information. Such factors and assumptions include, amongst others, that the size, grade and continuity of deposits and resource and reserve estimates have been interpreted correctly from exploration results; that the results of preliminary test work are indicative of what the results of future test work will be; that the prices of copper, gold, molybdenum and silver will remain relatively stable; the effects of general economic conditions, changing foreign exchange rates and actions by Rio Tinto, Turquoise Hill and OTLLC and by government authorities including the Government of Mongolia; the availability of funding on reasonable terms; the impact of the decision announced by Turquoise Hill to delay the funding and development of the Oyu Tolgoi underground mine pending resolution of outstanding issues with the Government of Mongolia, and the costs which could result from delays; that applicable legislation or the interpretation of legislation, including legislation with respect to mining, foreign investment, royalties and taxation, will not materially change; the terms and timing of obtaining necessary environmental and other government approvals, consents and permits; the availability and cost of necessary items such as power, water, and appropriate smelting and refining arrangements; uncertainties associated with legal proceedings and negotiations; and misjudgements in the course of preparing forward-looking statements.In addition, there are also known and unknown risk factors which may cause the actual results, performances or achievements of Entrée to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements and information. Such factors include, among others, risks related to international operations, including legal and political risk in Mongolia; risks associated with changes in the attitudes of governments to foreign investment; risks associated with the conduct of joint ventures; discrepancies between actual and anticipated production, mineral reserves and resources and metallurgical recoveries; global financial conditions; changes in project parameters as plans continue to be refined; inability to upgrade inferred mineral resources to indicated or measured mineral resources; inability to convert mineral resources to mineral reserves; conclusions of economic evaluations; future prices of copper, gold, silver and molybdenum; failure of plant, equipment or processes to operate as anticipated; accidents, labour disputes and other risks of the mining industry; delays in obtaining government approvals, permits or licences or financing or in the completion of development or construction activities; environmental risks; title disputes; limitations on insurance coverage; as well as those factors discussed in the section entitled “Risk Factors” in this AIF. Although the Company has attempted to identify important factors that could cause actual actions, events or results to differ materially from those described in forward-looking statements and information, there may be other factors that cause actions, events or results not to be anticipated, estimated or intended. There can be no assurance that forward-looking statements and information will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements and information. Except as required under applicable securities legislation, the Company undertakes no obligation to publicly update or revise forward-looking statements and information, whether as a result of new information, future events, or otherwise.Accordingly, readers should not place undue reliance on forward-looking statements and information. CURRENCY AND EXCHANGE The Company’s financial statements are stated in United States dollars and are prepared in conformity with United States Generally Accepted Accounting Principles. In this AIF, all dollar amounts are expressed in United States dollars unless otherwise specified.Because Entrée’s principal executive office is located in Canada, many of its obligations are and will continue to be incurred in Canadian dollars (including, by way of example, salaries, rent and similar expenses).Where the disclosure is not derived from the annual financial statements for the year ended December 31, 2013, the Company has not converted Canadian dollars to United States dollars for purposes of making the disclosure in this AIF. DEFINED TERMS AND ABBREVIATIONS As used in this AIF, the term the “Company” refers only to Entrée Gold Inc.The terms “we”, “us”, “our” and “Entrée” mean Entrée Gold Inc. and/or one or more of its wholly-owned subsidiaries. CANADIAN DISCLOSURE STANDARDS FOR MINERAL RESOURCES AND MINERAL RESERVES Canadian disclosure standards for the terms “mineral reserve,” “proven mineral reserve” and “probable mineral reserve” are Canadian mining terms as defined in accordance with National Instrument 43-101 – Standards of Disclosure for Mineral Projects (“NI 43-101”), which adopts the definitions of the terms ascribed by the Canadian Institute of Mining, Metallurgy and Petroleum (“CIM”) in the CIM Standards on Mineral Resources and Mineral Reserves, as may be amended from time to time by the CIM. 4 The definitions of proven and probable reserves used in NI 43-101 differ from the definitions in the United States Securities and Exchange Commission (“SEC”) Industry Guide 7.Under SEC Guide 7 standards, a “final” or “bankable” feasibility study is required to report reserves, the three year historical average price is used in any reserve or cash flow analysis to designate reserves and the primary environmental analysis or report must be filed with the appropriate governmental authority. In addition, the terms “mineral resource”, “measured mineral resource”, “indicated mineral resource” and “inferred mineral resource” are defined in and required to be disclosed by NI 43-101; however, these terms are not defined terms under SEC Industry Guide 7 and normally are not permitted to be used in reports and registration statements filed with the SEC. Investors are cautioned not to assume that any part or all of the mineral deposits in these categories will ever be converted into reserves. “Inferred mineral resources” may only be separately disclosed, have a great amount of uncertainty as to their existence, and have great uncertainty as to their economic and legal feasibility.It cannot be assumed that all or any part of an inferred mineral resource will ever be upgraded to a higher category.Under Canadian rules, estimates of inferred mineral resources may not form the basis of feasibility or pre-feasibility studies, except in rare cases. Accordingly, descriptions in this AIF of our mineral deposits may not be comparable to similar information made public by United States companies subject to the reporting and disclosure requirements under the United States federal securities laws and the rules and regulations thereunder. CORPORATE STRUCTURE Name, Address and Incorporation Entrée is an exploration stage company that also has an interest in a development stage project.Entrée is engaged in the exploration of mineral resource properties located in Mongolia, the United States, Peru and Australia.Entrée Gold Inc.’s executive office is located at: Suite 1201 - 1166 Alberni Street Vancouver, British Columbia, Canada V6E 3Z3 Phone: 604.687.4777 Fax:604.687.4770 Website: www.entreegold.com. Information contained on the Company’s website does not form part of this AIF.The Company’s registered and records office is located at 2900-550 Burrard Street, Vancouver, British Columbia, Canada V6C 0A3 and its agent for service of process in the United States of America is National Registered Agents, Inc., 1090 Vermont Avenue NW, Suite 910, Washington, DC 20005. Entrée maintains an administrative office in Ulaanbaatar, the capital of Mongolia, to support Mongolian operations.The address of the Mongolian office is: Suite 3A, Temple View Residence Building #12, Jamyan Gun Street Sukhbaatar District 1st County Ulaanbaatar, Mongolia Phone: 976.11.318562 Fax:976.11.319426 5 Entrée maintains an administrative office in Golden, Colorado to support United States operations at the following address: Suite 210, 1111 Washington Avenue Golden, CO 80401 Phone: 303.954.8752 Fax: 303.953.9401 The Company was incorporated in British Columbia, Canada, on July 19, 1995, under the name “Timpete Mining Corporation”.On February 5, 2001, the Company changed its name to “Entrée Resources Inc.”.On October 9, 2002 the Company changed its name from “Entrée Resources Inc.” to “Entrée Gold Inc.” and, on January 22, 2003, changed its jurisdiction of domicile from British Columbia to the Yukon Territory by continuing into the Yukon Territory.On May 27, 2005, the Company changed the governing jurisdiction from the Yukon Territory to British Columbia by continuing into British Columbia under the Business Corporation Act (British Columbia). At inception the Company’s Memorandum and Articles authorized it to issue up to 20 million common shares without par value.On September 30, 1997, the Company subdivided its authorized capital on a two new shares for one old share basis, resulting in authorized capital of 40 million common shares without par value.On February 5, 2001, the Company subdivided its common shares on a four new shares for one old share basis, thus increasing its authorized capital to 160 million common shares without par value and simultaneously reduced its authorized capital to 100 million common shares without par value.On October 9, 2002 the Company consolidated its authorized capital, both issued and unissued, on the basis of one new share for each two old shares, resulting in authorized capital of 50 million common shares without par value and simultaneously increased the authorized capital from 50 million common shares without par value to 100 million common shares without par value.On May 20, 2004, the Company received approval from its shareholders to increase its authorized share capital from 100 million common shares without par value to an unlimited number of common shares, all without par value (the “Common Shares”).This increase became effective June 16, 2004, the date the Company filed the amendment to its Articles. The Company’s Common Shares traded on the TSX Venture Exchange until April 24, 2006.On April 24, 2006, the Company’s Common Shares began trading on the Toronto Stock Exchange (“TSX”) under the symbol “ETG”.The Company’s Common Shares also trade on NYSE MKT under the symbol “EGI” and on the Frankfurt Stock Exchange under the symbol “EKA”. 6 Intercorporate Relationships We conduct our business and own our property interests through the 19 subsidiaries set out in our organizational chart below.All of our subsidiaries are 100% owned. 7 *The remaining 0.01% is held by Entrée Resources International Ltd. **Entrée LLC holds the Shivee Tolgoi and Javhlant mining licences in Mongolia.A portion of the Shivee Tolgoi mining licence area and all of the Javhlant mining licence area are subject to a joint venture with Oyu Tolgoi LLC.Oyu Tolgoi LLC is owned as to 66% by Turquoise Hill Resources Ltd. (formerly Ivanhoe Mines Ltd.), and as to 34% by the Government of Mongolia (through Erdenes Oyu Tolgoi LLC).See “Description of the Business” below. ***M.I.M. (U.S.A.) Inc. and Entrée Gold (US) Inc. hold the Ann Mason Project lode claims in Nevada, United States.For details regarding Entrée’s interest in the Ann Mason Project, see “Material Mineral Properties – United States – Ann Mason Project” below. GENERAL DEVELOPMENT OF THE BUSINESS Entrée is an exploration stage resource company engaged in exploring mineral resource properties.We have interests in development and exploration properties in Mongolia, the United States, Australia and Peru.Our two principal assets are our interest in the Lookout Hill property in Mongolia and our Ann Mason copper-molybdenum project in Nevada (the “Ann Mason Project”) The Lookout Hill property includes the Hugo North Extension copper-gold deposit and the Heruga copper-gold-molybdenum deposit, which host indicated (Hugo North Extension) and inferred mineral resources.The indicated resource at Hugo North Extension includes a probable reserve, which is included in the first lift (“Lift 1”) of the Oyu Tolgoi underground block cave mining operation.Lift 1 is currently scheduled to generate first development production in 2019.A second lift (“Lift 2”) for the Oyu Tolgoi underground block cave operation, including additional resources from Hugo North Extension, has been proposed but has not yet been modeled within the existing mine plan. The Ann Mason Project includes the Ann Mason copper-molybdenum and the Blue Hill copper deposits, which host indicated (Ann Mason) and inferred mineral resources.The Company reported the results of the Ann Mason deposit Preliminary Economic Assessment (“PEA”) on October 24, 2012. If, from time to time, Entrée becomes aware of properties that are complementary to its existing projects, particularly large tonnage base and precious metal targets (or smaller, higher grade bodies that may be indicative of concealed larger tonnage mineralized systems) in mining friendly jurisdictions, it may negotiate and enter into agreements to acquire them.The commodities that Entrée is most likely to pursue include copper, gold and molybdenum, which are often associated with large tonnage, porphyry related environments.Smaller, higher grade systems will be considered by Entrée if they demonstrate potential for near-term production and cash-flow. Three Year History Over the last three completed financial years, Entrée continued to acquire key claims within and contiguous to the boundaries of its Ann Mason Project in the Yerington copper camp, Nevada.Entrée completed over 40,000 metres of drilling at the Ann Mason Project and completed a PEA on the Ann Mason copper-molybdenum deposit.Entrée also continued its exploration work at its Shivee West project, Mongolia.Over the three-year period, Entrée raised approximately $70 million to fund ongoing exploration on these two principal assets and provide flexibility to evaluate and potentially acquire additional properties which are complementary to its existing portfolio.At the same time, Entrée divested its interest in non-material properties in Mongolia, Australia and the United States. The following is a timeline summarizing the general development of Entrée’s business over the last three completed financial years: 8 March 2011 Mr. Alan Edwards is appointed to the Company’s Board of Directors. Mr. Edwards has extensive engineering, construction and operational experience in various jurisdictions around the world. July 2011 Entrée acquires Honey Badger Exploration Inc.’s remaining 49% interest in the Blackjack property (now part of the Ann Mason Project), Yerington, Nevada. November 2011 The Company closes a marketed offering of 10,000,000 Common Shares at a price of C$1.25 per Common Share.Rio Tinto Exploration Canada Inc. exercises its pre-emptive rights in full and purchases an additional 1,482,216 Common Shares at the offering price.Total gross proceeds from the offering are C$14,352,770 and are used to fund ongoing exploration on the Ann Mason Project, Yerington, Nevada and Shivee West project, Mongolia, and for general corporate purposes. December 2011 The Company announces that the over-allotment option has been exercised and the underwriters will purchase an additional 1,150,000 Common Shares at a price of C$1.25 per Common Share.The over-allotment closes on January 4, 2012.Rio Tinto Exploration Canada Inc. exercises its pre-emptive rights in full and purchases an additional 170,455 Common Shares at the offering price. January – June 2013 Through a combination of staking and purchase agreements, Entrée acquires additional key ground within and contiguous to the boundaries of the Ann Mason Project. January 2012 The Company announces the final results of its drilling program at Shivee West, Mongolia, which targeted near-surface epithermal gold mineralization.A new gold zone (Argo Zone) was discovered 250 metres beyond the previously known area of gold mineralization (Zone III). February 2012 The Company announces it has retained the services of AGP Mining Consultants Inc. to begin preparation of the PEA of the Ann Mason deposit in Nevada.A program to re-assay portions of the Anaconda historical core to provide additional gold, silver and molybdenum data is also underway. March 2012 The Company announces the release of an updated mineral resource estimate for the Ann Mason deposit, which converts a large percentage of the previous inferred mineral resources to the indicated category and expands the overall size of the deposit. The Company announces that it has filed an updated technical report on the Lookout Hill property, which discusses the impact on the Hugo North Extension and Heruga deposits of Oyu Tolgoi LLC’s updated mine plan for the Reserve Case. April 2012 Ivanhoe Mines Ltd. and Rio Tinto International Holdings Limited sign a Memorandum of Understanding which establishes Rio Tinto International Holdings Limited’s support for a series of funding measures expected to cover all projected capital requirements for the Oyu Tolgoi project for the next 4-5 years.Rio Tinto International Holdings Limited also assumes responsibility for the management of all exploration work on the Lookout Hill joint venture property. Entrée mobilizes a field crew to Mongolia to focus on geological mapping, excavator trenching and sampling in the Zone III, Argo Zoneand Khoyor Mod areas. June 2012 Turquoise Hill Resources Ltd. announces that phase 1 construction of the Oyu Tolgoi project is 90% complete and that first development ore has been delivered to the crusher. Mr. Gorden Glenn joins the Company’s Board of Directors.Mr. Glenn has over 20 years of mining exploration and investment banking experience. October 2012 The Company announces the results of its PEA on the Ann Mason deposit, which will assist Entrée in advancing the Ann Mason Project towards development. The Company announces the first resource estimate for the Blue Hill copper deposit, located 1.5 kilometres northwest of the Ann Mason copper-molybdenum porphyry deposit.The near surface, easily leachable material could enhance the entire Ann Mason Project through the potential production from copper oxide in the early stages of Ann Mason development. 9 November 2012
